WOODLEY, Judge.
The offense is transporting whisky in a dry area; the punishment, nine months in jail and a fine of $750.00.
A prior conviction for a like offense in the same court was alleged for enhancement of punishment.
Appellant, before announcing ready for trial, filed a motion “to strike the nickname ‘Jaybird’ from the information and complaint.” He also filed motion that the county attorney and witnesses be instructed not to refer to the defendant as “Jaybird” during the trial. The motion alleged that his true name is Alfred Johnson, and that the use of the name “Jaybird” would prejudice the" jury and prevent his receiving a fair and impartial trial.
In support of the motion appellant testified before the court *173that his true name was Alfred Johnson, “Jaybird” being a nickname.
He testified on cross-examination:
“Q. Of course, you are commonly known as ‘Jaybird’ Johnson, are you not? A. Yes, sir.
“Q. I see. And you have used that name for a long time in this community? A. Uh huh, yes, sir.
“Q. And you know who they are referring to when they say: ‘Hi, Jaybird.’ A. Yes, sir.
“Q. And they call you ‘Jaybird’? A. Yes, sir, during this time that I have been involved in the courthouse here, they have called me Alfred ‘Jaybird’ Johnson.
“Q. And then, time and time again you have been tried in this court under the name of Alfred ‘Jaybird’ Johnson? A. Yes, sir.
“Q. And you have never objected to that before, have you? A. No, I never have. People are at liberty to call me whatever they want to.”
Before ruling on the motions the court directed attention to the allegation as to prejudice, in support of which he had heard no evidence. None was offered and the court overruled the motions.
We cannot agree that the overruling of the motions deprived appellant of a fair and impartial trial. He was charged under the name by which he was generally known and which he had used for a long time. There is no evidence to suggest that the name “Jaybird” was used in the information or in the evidence in bad faith.
Art. 496, C.C.P. applies where appellant suggests that he bears some name different from that in the indictment or information, in which event he may have the pleading corrected by inserting the name suggested by him.
The rule applicable here is that which applies to aliases. Hornsby v. State, 91 Texas Cr. Rep. 166, 237 S.W. 940; Brannon v. State, 164 Texas Cr. Rep. 83, 296 S.W. 2d 760.
*174The dry status of Lamb County was proved by the court records, as was the prior conviction of Alfred (Jailbird) Johnson, as alleged in the information. Appellant was identified by the clerk as the defendant in the prior judgment of conviction.
According to the testimony offered by the state, two deputy sheriffs, a game warden, the county attorney and an agent of the Texas Liquor Control Board were riding together in an automobile in the “flats” section of Littlefield. Deputy Sheriff Blanchard, who was driving the car, testified that when he first saw him appellant was standing beside a pile of old gin ties.
Deputy Blanchard drove near him and, as he opened the car door, appellant raised his head above the stack of ties he was behind, and “stuck a brown package under his arm and started running.”
The pursuing officers, led by Blanchard, fired shots in the air and called for appellant to halt, but he continued to run until he reached a church about two blocks away. Blanchard overtook appellant as he reached the church and as he did so appellant threw the package against the foundation of the church building.
The contents of the brown package were introduced in evidence and proved to be eight half pint bottles of whisky, one full, one cracked bottle partially filled, and six broken bottles the seals of which were unbroken.
Appellant did not testify and offered no evidence.
The evidence is sufficient to sustain the conviction.
Complaint is made that the whisky and bottles were admitted in evidence without sufficient proof or explanation of their custody and possession between the confiscation and the trial.
Deputies Blanchard and Dunlap positively identified the contents of the brown package offered in evidence as that which remained after appellant threw the lug or package against the church building. There was no evidence to the contrary. The exhibit was admissible under such proof. Robinson v. State, 163 Texas Cr. Rep. 499, 293 S.W. 2d 781; Fulcher v. State, 163 Texas Cr. Rep. 177, 289 S.W. 2d 588; Allen v. State, 159 Texas Cr. Rep. 463, 264 S.W. 2d 723.
*175The remaining claims of error have been considered and are overruled. ’ . •
The judgment is affirmed.